240 S.W.3d 744 (2007)
Jennie WILLIAMS, Appellant,
v.
MISSOURI DEPARTMENT OF CORRECTIONS, Respondent.
No. WD 67636.
Missouri Court of Appeals, Western District.
December 11, 2007.
*745 David W. Whipple, Esq., Kansas City, MO, for Appellant.
Kristi L. Pittman, Esq., Kansas City, MO, for Respondent.
Before LOWENSTEIN, P.J., ELLIS and HARDWICK, J.J.

ORDER
PER CURIAM.
Jennie Williams appeals the decision of the Labor and Industrial Relation Commission awarding her permanent partial disability benefits. Upon review of the briefs and the record, we find no error and affirm the final award. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would serve no precedential purpose.
AFFIRMED. Rule 84.16(b).